Case 14-50971-CSS   Doc 466-10   Filed 05/02/20   Page 1 of 2




   Exhibit 55
            Case 14-50971-CSS          Doc 466-10        Filed 05/02/20   Page 2 of 2




From:                Ron Burkle [burkle@yucaipaco.com]
Sent:                Friday, March 26, 2010 10:12 PM
To:                  Priddy, Robert
Subject:             Jonathan


I know you guys have been talking...Just an fyi....we gave him 25@k a few months ago




                                                                                          COMVEST102177

                                                                                        COMVEST003851
                                                                                           COMVEST003851
